Title: To Thomas Jefferson from Levett Harris, 10 August 1806
From: Harris, Levett
To: Jefferson, Thomas


                                                
                            Sir,
                            St. Petersburg 10. August 1806.
                        

                        I was honored by receipt of your Excellency’s letter of the 18. April, on the 25. Ultimo, and its inclosure I presented in person to his Imperial Majesty: the particulars relating to which, I have officially communicated in my dispatches of this date to the Honorable Secretary of State.
                  I informed the Emperor, at the same time, of Your present of books, which his Majesty received with an expression of great Sensibility: it being more conformable to usage to convey them through the minister of foreign affairs, I acquitted myself of the commission in this form, and addressed his Excellency a letter suitable to the object, copy of which, I have the honor herewith to transmit you.
                  Permit me Sir, to tender you my cordial thanks for the very flattering manner your Excellency has been pleased to express your reception of those presents I had the honor to transmit to you; the motives which actuate you on Such Occasions, no one more highly appreciates than myself; they are in perfect unison with those, by which every trait of your publick life has been distinguished, and put at defiance every Sinister imputation on your exalted principles of action.
                  The Work of Pallas, a Copy of which your Excellency has requested, I have made very general inquiries for; but it  has never been publickly exposed to Sale here.
                  The Empress Catherine II, with whom the Subject of that production originated, in Submitting it to the examination of the 
                        Savan
                      who distinguished her institutions the latter part of her reign, distributed the result of their labours and researches among the different philosophical establishments most celebrated in Europe, and but very few copies remained here. Some of the Accademicians, whom I have Spoken to on the Subject, have promised their endeavours to procure me a copy; but last evening being in the company of the Minister of Commerce, to whom I happened to mention my desire, assured me he would charge himself with obtaining the needful. your Excellency therefore will be indebted to the politeness of Count Romanzoff for this interesting book, and thus prevent the fulfillment of the conditions, which your Excellencys circumspection had otherwise made the price of its possession. 
                  The minister of Commerce Some time Since published “un tableau du Commerce de La Russie de 1802—3. & 4., and having expressed a desire to convey a copy of it to the President of the United States, I had no hesitation to assure him that it would be very acceptable to your Excellency, and that I would transmit it with pleasure. I accordingly Sent the Same, together with a work of the Count Potocky, namely, L’histoire Ancienne des provinces de L’Empire de Russie with the Cronologie de Manethon, which the Author desired me to present to you in his name. These several books I gave in charge to a Mr. Allen Smith of South Carolina, who having taken passage via England, they may not possibly come so soon to hand.
                  I have the honor to be, with great respect, and consideration, Your Excellency’s Most Obedient, & most humble servant
                        
                            Levett Harris.
                        
                    
                     P.S. I have the honor to inclose a letter received after the foregoing was written from his Imperial majesty, in a note from the Minister of foreign  Baron de Budberg.
                                          
                  
                            L.harris
                            
                     
                        
               